U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: April 15, 2014 Common Voting Stock: 31,327,741 HUAYUE ELECTRONICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED FEBRUARY 28, 2014 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – February 28, 2014 and May 31, 2013 2 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Nine Month Periods Ended February 28, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended February 28, 2014 and 2013 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II Other Information Item 1. Legal Proceedings 21 Items 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 1 Huayue Electronics Inc Condensed Consolidated Balance Sheets (In US Dollars) (Unaudited) February 28 May 31, ASSETS CURRENT ASSETS Cash $ $ Restricted cash Accounts receivable, net Other receivables Inventory, net Advances to suppliers Investment in sales-type lease-current - Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Investment in sales-type lease-non current - Deposit for equipment purchase - Deferred tax assets - Total other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short term bank loans $ $ Notes payable Accounts payable and accrued expenses Taxes payable Advances from customers Deferred revenue-current - Due to related parties - Total current liabilities LONG TERM LIABILITIES-DEFERRED REVENUE - TOTAL LIABILITIES COMMITMENT ANDCONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.001 Par value; 60,000,000 shares authorized; 31,327,741 shares issued and outstanding Additional paid in capital Statutory Reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Huayue Electronics Inc Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In US Dollars) (Unaudited) For the three months ended February, 28 For the nine months ended February, 28 Net sales $ Cost of goods sold Gross profit Selling expenses General and administrative expenses Total expenses Income (loss) from operations ) Non-operating income (expenses): Interest(expense) Other income ) ) Total non-operating(expenses) Income (loss) before income taxes ) Income tax provision (benefit) Current Deferred ) Total income tax provision Net income (loss) ) Other comprehensive income (loss) Foreign currency translation gain (loss) Comprehensive Income (loss) $ ) $ $ $ Basic and diluted earnings (loss) per common share $ ) $ $ $ Weighted average number of common shares The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Huayue Electronics Inc Condensed Consolidated Statements of Cash Flows (In US Dollars) (Unaudited) For the nine months ended February, 28 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Provision for doubtful accounts - Inventory valuation allowance - Deferred tax (benefit) ) ) Decrease (increase) in assets: Accounts receivable ) ) Other receivable Due from related party - ) Advances to suppliers ) Inventory Increase (decrease) in current liabilities: Accounts payables and accrued expenses Advances from customers ) Taxes payable Deferred revenue - Other payables - ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Deposit made for equipment purchase ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted Cash ) Repayments of bank notes ) ) Proceeds from bank loans - Proceeds from (repayment of) related parties loans ) Proceeds from notes payable - Capital contribution by major shareholder - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH ) NET INCREASE (DECREASE) IN CASH ) CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Income tax paid $ - $ Interest paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Huayue Electronics, Inc. (“Huayue Electronics” or the “Company”) have been prepared in accordance with generally accepted accounting principles (“U.S. GAAP”) for interim financial information pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary to make the financial statements not misleading have been included. Operating results for the interim period ended February 28, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending May 31, 2014. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis, and the financial statements and notes thereto included in our Form 10-K for the fiscal year ended May 31, 2013, filed with the SEC on August 28, 2013. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying unaudited condensed consolidated financial statements include the financial statements of the Huayue Electronics, Inc., China Metal Holding, Inc. and Changzhou Huayue Electronic Co., Ltd All significant inter-company balances and transactions have been eliminated in consolidation. Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant accounting estimates reflected in the Company’s consolidated financial statements include: the allowance for doubtful accounts, the valuation of inventory, and estimated useful lives and impairment of property and equipment.Actual results could differ from those estimated by management. Cash and cash equivalents For purposes of the statement of cash flow, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. All cash balances are in bank accounts in PRC and are not insured by the Federal Deposit Insurance Corporation or other programs. Restricted Cash Restricted cash represents required cash deposits as a part of collateral for bankers acceptance notes payable and letters of credit. The Company is required to maintain 50% to 100% of the balance of the bank’s acceptance notes payable to ensure future credit availability. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are stated at net realizable value. An allowance for doubtful accounts is established based on the management’s assessment of the recoverability of accounts and other receivables. A considerable amount of judgment is required in assessing the realization of these receivables, including the current credit worthiness of each customer and the related aging analysis. Delinquent account balances are written-off against allowance for doubtful accounts after management has determined that the likelihood of collection is not probable. 5 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Inventory Inventory is primarily composed of raw materials and packing materials for manufacturing, work in process, and finished goods. Inventories are valued at the lower of cost or market with cost determined on a weighted average basis. Management compares the cost of inventory with the market value and an allowance is made for writing down the inventory to its market value, if lower than cost. For the nine months ended February 28, 2014 and 2013, the Company recorded a lower of cost or market adjustment of $17,793 and $0 to adjust the carrying value to market. Plant, property and equipment Plant, property and equipment are stated at cost. The cost of an asset comprises its purchase price and any directly attributable costs of bringing the asset to its present working condition and locations for its intended use. Depreciation is calculated using the straight-line method over the following useful lives: Buildings 20 years Machinery and equipment 5-10 years Transportation equipment 5 years Expenditures for maintenance and repairs are charged to expense as incurred. Additions, renewals and betterments are capitalized. Impairment of long-lived assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may no longer be recoverable. An impairment loss, measured based on the fair value of the asset, is recognized if expected future discounted cash flows are less than the carrying amount of the assets. As of February 28, 2014 and May 31, 2013, no impairment of long-lived assets is believed to exist. Fair value of financial instruments The Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) Topic 820, “Fair Value Measurements”, defines fair value, establishes a three-level valuation hierarchy for fair value measurements and enhances disclosure requirements. The three levels are defined as follows: Level 1 - inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 - inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, quoted market prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3 - inputs to the valuation methodology are unobservable. Unless otherwise disclosed, the fair value of the Company’s financial instruments, including cash, restricted cash, accounts receivable, advances to suppliers, due from related parties, accounts payable, due to related parties, advances from customers, accrued expenses, short term bank loans and notes payable, approximates their recorded values due to their short-term maturities. Receivables on sales-type leases are based on interest rates implicit in the lease and the carrying amounts reported is a reasonable estimate of their FV because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest。 6 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Revenue recognition For sale of products, the Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (“SAB”) 104, included in the Codification as ASC 605, Revenue Recognition. Our determination to recognize revenue is based on the following:  Persuasive evidence that an arrangement (sales contract) exists between a willing customer and us that outlines the terms of the sale (including customer information, product specification, quantity of goods, purchase price and payment terms).  Delivery is considered to have occurred when the risks, rewards and ownership of the products are transferred from us to our customers.  Our price to the customer is fixed and determinable as specifically outlined in the sales contract.  For customers to whom credit terms are extended, we assess a number of factors to determine whether collection from them is probable, including past transaction history with them and their credit-worthiness. All credit extended to customers is pre-approved by management. If we determine that collection is not reasonably assured, we defer the recognition of revenue until collection becomes reasonably assured, which is generally upon receipt of payment. Payments received before satisfaction of all of the relevant criteria for revenue recognition are recorded as advance from customers. The Company commenced an “Energy management contract” program in the current year. Under the program, the Company provides the lighting products and the installation for the customers and the Company is compensated by a fee based on an agreement regarding the anticipated energy bill savings. The lighting products will belong to the customer at the end of the term, which is one to two years for current signed contracts. These agreements are classified as sales type leases in accordance with ASC 840, Leases. The present value of the aggregate lease payment receivable is recorded as sales type lease revenue. For balance sheet purposes, the aggregate lease payments receivable are recorded net of unearned income as net investment in leases. Deferred revenue is recognized as direct finance income over the lease term on an internal rate of return method. The finance income for the nine months ended February 28, 2014 was $67,932. Income taxes The Company’s subsidiaries in China are subject to the income tax laws of the PRC. No taxable income was generated outside the PRC during the nine month periods ended February 28, 2014 and 2013. The Company accounts for income tax under the asset and liability method as stipulated by ASC 740, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes will be recognized if significant temporary differences between tax and financial statements occur. Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. As of February 28, 2014 and May 31, 2013, no valuation allowance is considered necessary. An uncertain tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. Penalties and interest incurred related to underpayment of income tax are classified as income tax expense in the period incurred. No significant penalties or interest relating to income taxes have been incurred during the nine months ended February 28, 2014 and 2013 7 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Value-added tax Sales revenue represents the invoiced value of goods, net of a Value-Added Tax (“VAT”). All of the Company’s products that are sold in the PRC are subject to a Chinese value-added tax at a rate of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing their finished product. The Company recorded $1,906,735 and $812,243 VAT payable in the financial statements as of February 28, 2014 and May 31, 2013, respectively. Foreign currency translation The functional currency of the U.S. parent company is USD. The functional currency of the Company’s Chinese subsidiary is RMB and its reporting currency is U.S dollars for the purpose of these financial statements.The accounts of the Chinese subsidiary were translated into USD in accordance with Accounting Standards Codification (“ASC”) Topic 830 Foreign Currency Matters. According to Topic 830, all assets and liabilities were translated at the exchange rate on the balance sheet date; stockholders’ equity is translated at historical rates and statement of income items are translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with ASC Topic 220, Comprehensive Income. Gains and losses resulting from the translations of foreign currency transactions and balances are reflected in the statements of income. The following exchange rates were adopted to translate the amounts from RMB into United States dollars (“USD$”) for the reporting periods: February 28, , February 28, , Period End RMB Exchange Rate (RMB/USD$) Average Period RMB Exchange Rate (RMB/USD$) Concentrations of credit risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and trade accounts receivable. All of the Company’s cash is maintained with banks within the People’s Republic of China in which no deposits are covered by insurance. The Company has not experienced any losses in such accounts. A significant portion of the Company's sales are credit sales which are primarily to customers whose ability to pay is dependent upon the industry economics prevailing in these areas. The Company also performs ongoing credit evaluations of its customers to help further reduce credit risk. 8 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 –ACCOUNTS RECEIVABLE, NET The Company provides an allowance for doubtful accounts related to its receivables. We establish an allowance for doubtful accounts based on management’s assessment of the collectability. A considerable amount of judgment is required in assessing the amount of the allowance. We consider the historical level of credit losses and apply percentages to aged receivable categories. The receivables and allowance balances as of February 28, 2014 and May 31, 2013 are as follows: February 28, , May 31, Accounts Receivable $ $ Less: Allowance for Doubtful Accounts ) ) Accounts Receivable, Net $ $ NOTE 4 –INVENTORY, NET Inventory consists of finished goods, packaging, work-in-process and raw materials, net of valuation allowance. The components of inventory as of February 28, 2014 and May 31, 2013 were as follows: February 28, , May 31, Raw materials $ $ Packaging - Work-in-progress - Finished goods Total Inventory $ $ NOTE 5 –PLANT, PROPERTY AND EQUIPMENT, NET The components of property and equipment as of February 28, 2014 and May 31, 2013 were as follows: February 28, , May 31, Machinery Equipment $ $ Building Electronic Equipment Transportation Equipment Subtotal Less: Accumulated Depreciation ) ) Total plant, property and equipment, net $ $ 9 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The depreciation expense for the three months ended February 28, 2014 and 2013 was $146,834 and $22,945, respectively, and for the nine months ended February 28, 2014 and 2013 was $439,438 and $76,959, respectively. NOTE 6 - RELATED PARTY TRANSACTIONS AND BALANCES An individual or entity is considered to be a related party if the person or the entity has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operational decisions. An individual or entity is also considered to be related if the person or the entity is subject to common control or common significant influence. As of February 28, 2014, the Company owed Yunzhong Wu, a shareholder of the Company, and Mr. Shudong Pan, the major shareholder and CEO of the Company, $134,271 and $47,102, respectively, to reimburse expenses paid by them on the Company’s behalf. NOTE 7 – SHORT-TERM BANK LOANS The Company’s short term bank loans consisted of the following: February 28, May 31, Loan from China Industrial and Commercial Bank (6% annual interest rate, due on January 9, 2014) $ Loan from China Industrial and Commercial Bank (7.8% annual interest rate, due on July 21, 2014) - Loan from China Industrial and Commercial Bank (7.8% annual interest rate, due on September 7, 2014) - Loan from China Industrial and Commercial Bank (7.8% annual interest rate, due on September 25, 2014) - Loan from China Merchant Bank (7.68% annual interest rate, matured on August 15, 2013) - Loan from China Merchant Bank (7.8% annual interest rate, due on June 18, 2014) - Loan from Changzhou Wujinyinfeng Agriculture Credit Union (0% annual interest rate, matured on June 8, 2013) - Loan from China Industrial and Commercial Bank (6% annual interest rate, due on September 25, 2014) $ Loan from Changzhou Wujinyingfeng Agriculture Credit Union (9.6% annual interest rate, due on April 30, 2014) - Total $ $ The above loans are guaranteed by affiliate companies controlled by the CEO or his family members. The interest expense related to the above loans for the three months ended February 28, 2014 and 2013 were $60,919 and $40,590, respectively, and for the nine months ended February 28, 2014 and 2013 were $183,743 and $220,901, respectively. 10 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 8 – NOTES PAYABLE February 28, , May 31, Six month notes payable to Huaxia Bank, expired on October 23, 2013 $ - $ Six month notes payable to Huaxia Bank, due on April 25, 2014 - Six month notes payable to China Industrial and Commercial Bank, expired on October 25, 2013 - Six month notes payable to China Industrial and Commercial Bank, due on April 30, 2014 - Total notes payable $ $ $1,028, 639 and $969,854 was held in bank as restricted cash as of February 28, 2014 and May 31, 2013, respectively. NOTE 9 - TAXES PAYABLE Taxes payable as of February 28, 2014 and May 31, 2013 are as follows: February 28, , May 31, Corporate Income Tax $ $ Value-Added Tax Other Tax & Fees Total $ $ 11 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 10 - INCOME TAXES Changzhou Huayue Electronics Co., Ltd was registered in the PRC and was qualified as a high-tech company and is entitled to a preferential tax rate of 15% through November, 2014. Changzhou Huayue Electronics Co., Ltd recorded income tax provisions for the three months ended February 28, 2014 and 2013 were $45,682 and $215,059, respectively, and for the nine months ended February 28, 2014 and 2013 were$430,004 and $564,331, respectively. (i)The components of the income tax expense (benefit) are as follows: For the Three Months Ended February 28, , Current $ $ Deferred: ) ) Total income tax expense $ $ For the Nine Months Ended February 28, Current $ $ Deferred: ) ) Total income tax expense $ $ (ii) The following table summarizes deferred taxes resulting from differences between financial accounting basis and tax basis of assets and liabilities: February 28, May 31, Current assets and liabilities Accounts receivable allowances $ $ Inventory reserve Deferred revenue Total deferred tax assets-current Long term assets and liabilities Deferred revenue - Accumulated depreciation - Total deferred tax assets-Non current - Valuation allowances - Total deferred tax assets, net 12 HUAYUE ELECTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11 – CONCENTRATIONS For the nine months ended February 28, 2014, no major customer accounted for more than 10% of the Company’s total sales. For the nine months ended February 28, 2013, one major customer accounted for approximately 15% of the total sales. For the three months ended February 28, 2014, two major customers accounted for approximately 17% each of the Company’s total sales. For the three months ended February 28, 2013, two major customers accounted for approximately 42% and 23%, respectively of the Company’s total sales. For the nine months ended February 28, 2014, one major supplier accounted for approximately 18% of the Company’s total purchases. For the nine months ended February 28, 2013, one major supplier accounted for approximately 50% of the Company’s total purchases. For the three months ended February 28, 2014, three major suppliers accounted for approximately 46%, 15% and 13%, respectively of the Company’s total purchases. For the three months ended February 28, 2013, two major suppliers accounted for approximately 16% and 12%, respectively of the Company’s total purchases. NOTE 12 - CONTINGENCIES Guarantee: On March 13, 2013, the Company signed an agreement with China Industry and Commerce Bank under which the Company guaranteed borrowing of Changzhou Hanyu Electronics Inc, a non-related third party, for bank credit (including loans, notes payable, letter of credit and other credit forms) up to 5.1 million RMB, approximately $823,000 USD. The guarantee is effective from March 16, 2013 to March 15, 2015. Shares to be issued On March 12, 2013 the Company entered into a written agreement with Buckman, Buckman & Reid, Inc. (“BB&R”). The agreement provides that for a one year term BB&R will serve as exclusive consultant to the Company in connection with corporate structure, public market strategies and fundraising activities. In partial compensation for the services of BB&R, the Company committed to sell to BB&R for nominal consideration common stock equal to five percent of the outstanding shares of Company common stock on a fully-diluted basis. The sale has not yet been completed. . 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS Forward-Looking Statements: No Assurances Intended In addition to historical information, this Quarterly Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Huayue Electronics, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A titled “Risk Factors” in the Company’s Annual Report on Form 10-K filed on August 28, 2013.Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Outline of Our Business Huayue Electronics, Inc. is a Delaware corporation that functions as a holding company.Through a wholly-owned subsidiary, we own all of the registered capital of Changzhou Huayue Electronic Co., Ltd. (“Changzhou Huayue”), a corporation organized and located in The People’s Republic of China (“PRC”).Since 1999 Changzhou Huayue has been engaged in the production and sale of electrolytic capacitors. Since 2008, however, the growing portion of our business has been the production and sale of energy efficient lighting products. Today, over 90% of our sales revenue comes from lighting products. We first entered the market for energy efficient lighting in 2008 with a line of induction lights.In contrast to traditional lamps, induction lights do not involve either filaments or electrodes, and no electrical connection goes on inside the glass tube. Instead, energy is transferred through the glass tube solely by electromagnetic induction. Power to create the light is transferred from outside the glass tube by means of a magnetic field. As with a conventional fluorescent lamp, the power excites mercury or a mercury alloy, producing ultraviolet light which hits the phosphors resulting in visible light. After several years of research and development, in 2011 we added a line of LED lights to our product offerings. An LED light contains diodes comprised of a negatively charged semiconductor paired with a positively charged semiconductor. When exposed to a power source, the diode becomes electrically unbalanced, which causes its electrons to seek a different energy level, thus emitting light. The primary advantage of LED lights is efficiency: energy waste is reduced by 50% to 90% compared to conventional incandescent bulbs. In addition, LED lights have a far longer lifetime than conventional lights, are environmentally friendly, and do not produce the infrared radiation that makes incandescent bulbs hot to the touch. Our participation in the market for lighting benefits from our intellectual property. From 2008 to 2010, we obtained 60 patents from the PRC government relating to the induction lighting business, of which 33 are currently in use. Since that time, we have added 28 patents relating to lighting products, and have 30 pending. Our lighting products also benefit from representing high quality at a low cost. The incorporation of smart cards into our lamps provides constant power control and the ability to automatically adjust brightness. We have the facilities to mass produce 300 watt induction lamps with long lives that do not require frequent maintenance, as backed up by our warranties. We recently changed our domestic distribution strategy.Prior to fiscal 2012 our target market for lighting products had been end users, to whom our in-house sales staff marketed directly.During fiscal 2012 we added an emphasis on developing customer relationships with regional distributors of lighting products and construction materials.This method has proved successful, being one of the main drivers for our revenue increase.Our sales transactions with distributors are not significantly different than our sales transactions with end users:none of our distributors has been given an exclusive territory, their purchases are based on the same price list as we give to end users, and our revenue recognition policies are the same for each type of sale.However, the relationship with distributors provides us a cost-effective way of expanding the scope of our marketing. 14 A growing aspect of our lighting business is our participation in energy management contracts (“EMC”). In this business model, energy efficient equipment is sold to an end user on a payment plan designed to net no cost to the customer: payments by the customer are scheduled to conform to the savings realized from use of the energy efficient equipment. Changzhou Huayue offers this option to customers directly as well as to contractor as part of a broader EMC program. Although an EMC sale results in significantly longer payment terms than a conventional net-90 days sale, profit margins on EMC sales are far higher than on conventional sales, as customers are much less price-resistant in the EMC model. Historically, Changzhou Huayue had exported its electrolytic capacitors and related products to the United States, Europe and other countries in Asia, creating global brand awareness.For our induction lighting products, we have been securing the government approvals necessary to engage in export, and are currently in the process of negotiating terms with prospective international sales agents.Our plan is to price our products sold internationally at a 20% premium to our domestic sales, in order to provide a margin for adverse currency movements. In addition, once we receive approval for international marketing, we will be eligible to purchase receivables insurance that the Chinese government offers for eligible offshore sales. Besides significantly reducing the risk of international sales, the government insurance facilitates receivables financing, which is generally difficult in China. Results of Operations The following data is derived from the Company’s Condensed Consolidated Statements of Income and Comprehensive Income for the three months and nine months ended February 28, 2014 and 2013: For The Three Months Ended February 28, For The Nine Months Ended February 28, Change Percentage Change Change Percentage Change Net sales $ $ ) -28
